DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5, 11-21, 30, and 31 are allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 1; Claims 2, 3, 5, 11-21, 30, and 31 are dependent on Claim 1. Regarding Claim 1, Gohier (US 4949986 A) teaches the first six elements of the claim, hereinafter (1a), (1b), (1c), (1d), (1e), and (1f) respectively, but does not teach the seventh element, hereinafter (1g). The prior art does not teach or suggest (1g). Gohier teaches
(1a), an improved auto-chocking enabled cargo dolly that is towable by ground support equipment, the cargo dolly comprising: a dolly frame; a set of wheels attached to the dolly frame, wherein the set of wheels supports the dolly frame and rotates to allow movement of the dolly frame (Figure 1, below; Abstract: A baggage cart intended to be selectively coupled to other carts to form a train of carts comprises a body and an undercarriage supporting the body…The undercarriage includes a plurality of metal stringer members extending substantially the length of the body and attached thereto.”, Paragraph 7: “Wheels 152 are rotatably mounted on each end of the axle 148 and support the cart 10 on the ground.”);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Gohier)
	(1b), a tow bar flexibly attached to the dolly frame, the tow bar having a first attached end movably attached to the dolly frame and a second distal end having a ground support equipment connector disposed on the second distal end (Figure 1, above; Abstract: “The baggage cart further comprises a tow bar pivotally secured to the front axle assembly…”; Paragraph 7: “A tow bar 154 is pivotally mounted by bushings on a rod 156 extending between the channels 144 and 146. A ring 158 attached at the free end of the tow bar permits attachment to the hitch of a tow tractor or another cart.”);
	(1c), the tow bar having a raised position where the second distal end is raised and not connected to the ground support equipment and a lowered position where the second distal end is lowered in a configuration to be attachable to the ground support equipment (Paragraph 8: “When the tow bar 154 is raised to the position shown, the rod 168 is moved to the left forcing the pad elements 166 into engagement with the tires on the wheels 152. When the tow bar 154 is moved to a tow position, the arm 172 moves the rod 168 to the right releasing the brake…”);

	(1e), a wheel engagement chocking system fixed to the dolly frame and disposed to selectively engage at least one of the wheels attached to the dolly frame, the wheel engagement system being responsive to a position of the linkage (Abstract: “The baggage cart also comprises a brake arrangement operated by the tow bar.”; Paragraph 8: “The tow bar 154 applies a parking brake when raised to the park position shown in FIGS. 1 and 2 and releases the brake when lowered to a tow position…The brake comprises a pair of links 160 and 162 which are pivotally attached to the channels 144 and 146 respectively.”);
	(1f), the wheel engagement chocking system applies pressure directly to at least one of the wheels to hold the at least one of the wheels in place when the linkage is actuated to the first position by the tow bar (Abstract: “The baggage cart also comprises a brake arrangement operated by the tow bar.”; Paragraph 8: “The tow bar 154 applies a parking brake when raised to the park position shown in FIGS. 1 and 2 and releases the brake when lowered to a tow position…”).
	As indicated above, Gohier does not teach (1g). The prior art does not teach or suggest
	(1g), that the at least one of the wheels has an opening on a radial surface of the at least one of the wheels; and wherein the wheel engagement chocking system further comprises an 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(Schafer)
Claim 8 is allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 8. Regarding Claim 8, Gohier (US 4949986 A) teaches the first six elements of the claim, hereinafter (8a), (8b), (8c), (8d), (8e), and (8f) respectively, but does not teach the seventh element, hereinafter (8g). The prior art does not teach or suggest (8g). Gohier teaches
(8a), an improved auto-chocking enabled cargo dolly that is towable by ground support equipment, the cargo dolly comprising: a dolly frame; a set of wheels attached to the dolly frame, wherein the set of wheels supports the dolly frame and rotates to allow movement of the dolly frame. See rejection for (1a), above.
	(8b), a tow bar flexibly attached to the dolly frame, the tow bar having a first attached end movably attached to the dolly frame and a second distal end having a ground support equipment connector disposed on the second distal end. See rejection for (1b), above.
	(8c), the tow bar having a raised position where the second distal end is raised and not connected to the ground support equipment and a lowered position where the second distal end is lowered in a configuration to be attachable to the ground support equipment. See rejection for (1c), above.
	(8d), a linkage in communication with the tow bar, wherein the linkage actuates from a first position when the tow bar is in the raised position to a second position when the tow bar is in the lowered position. See rejection for (1d), above.
	(8e), a wheel engagement chocking system fixed to the dolly frame and disposed to selectively engage at least one of the wheels attached to the dolly frame, the wheel engagement system being responsive to a position of the linkage. See rejection for (1e), above.

	As indicated above, Gohier does not teach (8g). The prior art does not teach or suggest
	(8g), that the wheel engagement chocking system further comprises a friction clamp disposed around a portion of the at least one of the wheels, wherein the friction clamp applies the pressure to the portion of the at least one of the wheels in response to movement of the linkage from the second position to the first position, and wherein the friction clamp operates to hold the at least one of the wheels in place when the linkage is actuated to the first position by the tow bar. The closest reference, Sweeney et al. (US 4938474 A) (hereinafter “Sweeney”), teaches that the wheel engagement chocking system further comprises a friction clamp disposed around a portion of the at least one of the wheels, wherein the friction clamp applies the pressure to the portion of the at least one of the wheels and wherein the friction clamp operates to hold the at least one of the wheels in place when the linkage is actuated to the first position by the tow bar (Sweeney Figure 1, below; Paragraph 7: “The present invention provides…a simple friction brake, preferably in the form of a friction band which engages the periphery of the flywheel.”) but does not teach the friction clamp operating in response to movement of the linkage from the second position to the first position.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Sweeney)
Claim 9 is allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 9. Regarding Claim 9, Gohier (US 4949986 A) teaches the first six elements of the claim, hereinafter (9a), (9b), (9c), (9d), (9e), and (9f) respectively, but does not teach the seventh element, hereinafter (9g). The prior art does not teach or suggest (9g). Gohier teaches
(9a), an improved auto-chocking enabled cargo dolly that is towable by ground support equipment, the cargo dolly comprising: a dolly frame; a set of wheels attached to the dolly frame, wherein the set of wheels supports the dolly frame and rotates to allow movement of the dolly frame. See rejection for (1a), above.
	(9b), a tow bar flexibly attached to the dolly frame, the tow bar having a first attached end movably attached to the dolly frame and a second distal end having a ground support equipment connector disposed on the second distal end. See rejection for (1b), above.

	(9d), a linkage in communication with the tow bar, wherein the linkage actuates from a first position when the tow bar is in the raised position to a second position when the tow bar is in the lowered position. See rejection for (1d), above.
	(9e), a wheel engagement chocking system fixed to the dolly frame and disposed to selectively engage at least one of the wheels attached to the dolly frame, the wheel engagement system being responsive to a position of the linkage. See rejection for (1e), above.
	(9f), the wheel engagement chocking system applies pressure directly to at least one of the wheels to hold the at least one of the wheels in place when the linkage is actuated to the first position by the tow bar. See rejection for (1f), above.
	As indicated above, Gohier does not teach (9g). The prior art does not teach or suggest
	(9g), that the wheel engagement chocking system further comprises: a drum fixed to the at least one of the wheels; and a friction clamp disposed about an outer surface of the drum, wherein the friction clamp applies the pressure to the portion of the at least one of the wheels in response to movement of the linkage from the second position to the first position, and wherein the friction clamp and the drum operates to hold the at least one of the wheels in place when the linkage is actuated to the first position by the tow bar without direct contact with a tire on the at least one of the wheels. The closest reference, Sweeney et al. (US 4938474 A) (hereinafter “Sweeney”) teaches a drum fixed to the at least one of the wheels; and a friction clamp disposed about an outer surface of the drum, wherein the friction clamp applies the pressure to the portion 
Claim 10 is allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 10. Regarding Claim 10, Gohier (US 4949986 A) teaches the first six elements of the claim, hereinafter (10a), (10b), (10c), (10d), (10e), and (10f) respectively, but does not teach the seventh element, eight, or ninth elements, hereinafter (10g), (10h), and (10i). The prior art does not teach or suggest (10g), (10h), or (10i). Gohier teaches
(10a), an improved auto-chocking enabled cargo dolly that is towable by ground support equipment, the cargo dolly comprising: a dolly frame; a set of wheels attached to the dolly frame, wherein the set of wheels supports the dolly frame and rotates to allow movement of the dolly frame. See rejection for (1a), above.
	(10b), a tow bar flexibly attached to the dolly frame, the tow bar having a first attached end movably attached to the dolly frame and a second distal end having a ground support equipment connector disposed on the second distal end. See rejection for (1b), above.

	(10d), a linkage in communication with the tow bar, wherein the linkage actuates from a first position when the tow bar is in the raised position to a second position when the tow bar is in the lowered position. See rejection for (1d), above.
	(10e), a wheel engagement chocking system fixed to the dolly frame and disposed to selectively engage at least one of the wheels attached to the dolly frame, the wheel engagement system being responsive to a position of the linkage. See rejection for (1e), above.
	(10f), the wheel engagement chocking system applies pressure directly to at least one of the wheels to hold the at least one of the wheels in place when the linkage is actuated to the first position by the tow bar. See rejection for (1f), above.
	As indicated above, Gohier does not teach (10g), (10h), or (10i). The prior art does not teach or suggest
(10g), that the wheel engagement chocking system further comprises: a wheel hub drum fixed to the at least one of the wheels; and an actuated friction clamp disposed relative to the dolly frame in a movable configuration disposed around an outer surface of the wheel hub drum, the actuated friction clamp being in responsive communication with the linkage. The closest reference, AL-KO Kober AG (DE 202006004697 U1) (hereinafter “AL-KO”), teaches a wheel hub drum fixed to the at least one of the wheels; and an actuated friction clamp disposed relative to the dolly frame in a movable configuration disposed around an outer surface of the wheel hub drum (Figures 10, 22, and 23, below; “Description” Paragraph 1: “The invention relates to a 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(AL-KO)

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(AL-KO)


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

(10i), the movement of the tow bar from the lowered position to the raised position articulates the linkage to move to the first position causing the actuated friction clamp to grip the outer surface of the wheel hub drum and apply indirect pressure to the at least one of the wheels through the wheel hub drum to hold the at least one of the wheels in place without direct contact 
Claim 22 is allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 22. Regarding Claim 22, Gohier (US 4949986 A) teaches the first six elements of the claim, hereinafter (22a), (22b), (22c), (22d), (22e), and (22f) respectively, but does not teach the seventh element, hereinafter (22g). The prior art does not teach or suggest (22g). Gohier teaches
(22a), an improved auto-chocking enabled cargo dolly that is towable by ground support equipment, the cargo dolly comprising: a dolly frame; a set of wheels attached to the dolly frame, wherein the set of wheels supports the dolly frame and rotates to allow movement of the dolly frame. See rejection for (1a), above.

	(22c), the tow bar having a raised position where the second distal end is raised and not connected to the ground support equipment and a lowered position where the second distal end is lowered in a configuration to be attachable to the ground support equipment. See rejection for (1c), above.
	(22d), a linkage in communication with the tow bar, wherein the linkage actuates from a first position when the tow bar is in the raised position to a second position when the tow bar is in the lowered position. See rejection for (1d), above.
	(22e), a wheel engagement chocking system fixed to the dolly frame and disposed to selectively engage at least one of the wheels attached to the dolly frame, the wheel engagement system being responsive to a position of the linkage. See rejection for (1e), above.
	(22f), the wheel engagement chocking system applies pressure directly to at least one of the wheels to hold the at least one of the wheels in place when the linkage is actuated to the first position by the tow bar. See rejection for (1f), above.
	As indicated above, Gohier does not teach (22g). The prior art does not teach or suggest
	(22g), a transceiver disposed on the dolly frame and a motion sensor disposed on the dolly frame to detect when the dolly frame is not moving, the motion sensor being operatively coupled to the transceiver to provide motion sensor data indicating when the dolly frame is not moving; and wherein the transceiver being further operative to receive the motion sensor data from the motion sensor when the dolly frame is not moving and responsively cause the wheel engagement chocking system to selectively engage the at least one of the wheels to hold the at 
Claim 23 is allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 23. Regarding Claim 23, Gohier (US 4949986 A) teaches the first six elements of the claim, hereinafter (23a), (23b), (23c), (23d), (23e), and (23f) respectively, but does not teach the seventh element, hereinafter (23g). The prior art does not teach or suggest (23g). Gohier teaches
(23a), an improved auto-chocking enabled cargo dolly that is towable by ground support equipment, the cargo dolly comprising: a dolly frame; a set of wheels attached to the dolly frame, 
	(23b), a tow bar flexibly attached to the dolly frame, the tow bar having a first attached end movably attached to the dolly frame and a second distal end having a ground support equipment connector disposed on the second distal end. See rejection for (1b), above.
	(23c), the tow bar having a raised position where the second distal end is raised and not connected to the ground support equipment and a lowered position where the second distal end is lowered in a configuration to be attachable to the ground support equipment. See rejection for (1c), above.
	(23d), a linkage in communication with the tow bar, wherein the linkage actuates from a first position when the tow bar is in the raised position to a second position when the tow bar is in the lowered position. See rejection for (1d), above.
	(23e), a wheel engagement chocking system fixed to the dolly frame and disposed to selectively engage at least one of the wheels attached to the dolly frame, the wheel engagement system being responsive to a position of the linkage. See rejection for (1e), above.
	(23f), the wheel engagement chocking system applies pressure directly to at least one of the wheels to hold the at least one of the wheels in place when the linkage is actuated to the first position by the tow bar. See rejection for (1f), above.
	As indicated above, Gohier does not teach (23g). The prior art does not teach or suggest
	(23g), a transceiver disposed on the dolly frame and a cargo weight sensor disposed on the dolly frame to detect a weight level of cargo supported on the dolly frame, the weight sensor being operatively coupled to the transceiver to provide weight sensor data indicating the weight level of the cargo supported on the dolly frame; and wherein the transceiver being further 
Claims 24 and 25 are allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 24; Claim 25 is dependent on Claim 24. Regarding Claim 24, Gohier (US 4949986 A) teaches the first six elements of the claim, hereinafter (24a), (24b), (24c), (24d), (24e), and (24f) respectively, but does not teach the seventh element, hereinafter (24g). The prior art does not teach or suggest (24g). Gohier teaches
(24a), an improved auto-chocking enabled cargo dolly that is towable by ground support equipment, the cargo dolly comprising: a dolly frame; a set of wheels attached to the dolly frame, wherein the set of wheels supports the dolly frame and rotates to allow movement of the dolly frame. See rejection for (1a), above.
	(24b), a tow bar flexibly attached to the dolly frame, the tow bar having a first attached end movably attached to the dolly frame and a second distal end having a ground support equipment connector disposed on the second distal end. See rejection for (1b), above.
	(24c), the tow bar having a raised position where the second distal end is raised and not connected to the ground support equipment and a lowered position where the second distal end is lowered in a configuration to be attachable to the ground support equipment. See rejection for (1c), above.
	(24d), a linkage in communication with the tow bar, wherein the linkage actuates from a first position when the tow bar is in the raised position to a second position when the tow bar is in the lowered position. See rejection for (1d), above.
	(24e), a wheel engagement chocking system fixed to the dolly frame and disposed to selectively engage at least one of the wheels attached to the dolly frame, the wheel engagement system being responsive to a position of the linkage. See rejection for (1e), above.

	As indicated above, Gohier does not teach (24g). The prior art does not teach or suggest
	(24g), a transceiver disposed on the dolly frame and a proximity sensor disposed on one side of the dolly frame to detect a distance between the one side of the dolly frame and a cargo loader external to the dolly frame, the proximity sensor being operatively coupled to the transceiver to provide proximity sensor data indicating the distance between the one side of the dolly frame and the cargo loader; and wherein the transceiver being further operative to receive the proximity sensor data from the proximity sensor over a period of time, determine when a distance between the one side of the dolly frame and the cargo loader is below a threshold cargo loader distance based upon the proximity sensor data over the period of time, and responsively cause the wheel engagement chocking system to selectively engage the at least one of the wheels to hold the at least one of the wheels in place when the distance between the one side of the dolly frame and the cargo loader is below the threshold cargo loader distance. The closest reference, again Collins (US 20160031357 A1), teaches a transceiver disposed on the dolly frame being operative to cause the wheel engagement chocking system to selectively engage the at least one of the wheels to hold the at least one of the wheels in place (Collins Paragraph 0006: “In some embodiments, the utility cart includes a wireless transceiver to communicate with…a mobile device…In some embodiments, the utility cart further includes an electrical brake locking apparatus configured to electrically lock a brake applied to at least one of the front and rear wheels.”) but does not teach a proximity sensor disposed on one side of the dolly frame to detect a distance between the one side of the dolly frame and a cargo loader external to the dolly frame 
Claim 26 is allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 26. Regarding Claim 26, Gohier (US 4949986 A) teaches the first six elements of the claim, hereinafter (26a), (26b), (26c), (26d), (26e), and (26f) respectively, but does not teach the seventh element, hereinafter (26g). The prior art does not teach or suggest (26g). Gohier teaches
(26a), an improved auto-chocking enabled cargo dolly that is towable by ground support equipment, the cargo dolly comprising: a dolly frame; a set of wheels attached to the dolly frame, wherein the set of wheels supports the dolly frame and rotates to allow movement of the dolly frame. See rejection for (1a), above.
	(26b), a tow bar flexibly attached to the dolly frame, the tow bar having a first attached end movably attached to the dolly frame and a second distal end having a ground support equipment connector disposed on the second distal end. See rejection for (1b), above.
	(26c), the tow bar having a raised position where the second distal end is raised and not connected to the ground support equipment and a lowered position where the second distal end is lowered in a configuration to be attachable to the ground support equipment. See rejection for (1c), above.

	(26e), a wheel engagement chocking system fixed to the dolly frame and disposed to selectively engage at least one of the wheels attached to the dolly frame, the wheel engagement system being responsive to a position of the linkage. See rejection for (1e), above.
	(26f), the wheel engagement chocking system applies pressure directly to at least one of the wheels to hold the at least one of the wheels in place when the linkage is actuated to the first position by the tow bar. See rejection for (1f), above.
	As indicated above, Gohier does not teach (26g). The prior art does not teach or suggest
	(26g), a transceiver disposed on the dolly frame and a plurality of proximity sensors disposed on one side of the dolly frame, wherein each of the proximity sensors being operative to detect a relative distance between the one side of the dolly frame where the each of the proximity sensors is disposed and a cargo loader external to the dolly frame, wherein the proximity sensors being operatively coupled to the transceiver to provide proximity sensor data indicating the relative distances between the one side of the dolly frame and the cargo loader as detected by each of the proximity sensors; and wherein the transceiver being further operative to receive the proximity sensor data from each of the proximity sensors over a period of time, determine when the relative distances between the one side of the dolly frame and the cargo loader meets a threshold alignment configuration for the dolly frame and the cargo loader based upon the proximity sensor data over the period of time, and responsively cause the wheel engagement chocking system to selectively engage the at least one of the wheels to hold the at least one of the wheels in place when the relative distances between the one side of the dolly frame and the cargo 
Claims 27, 28, and 29 are allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 27; Claims 28 and 29 are dependent on Claim 27. Regarding Claim 27, Gohier (US 4949986 A) teaches the first six elements of the claim, hereinafter (27a), (27b), (27c), (27d), (27e), and (27f) respectively, but does not teach the seventh element, hereinafter (26g). The prior art does not teach or suggest (27g). Gohier teaches
(27a), an improved auto-chocking enabled cargo dolly that is towable by ground support equipment, the cargo dolly comprising: a dolly frame; a set of wheels attached to the dolly frame, wherein the set of wheels supports the dolly frame and rotates to allow movement of the dolly frame. See rejection for (1a), above.
	(27b), a tow bar flexibly attached to the dolly frame, the tow bar having a first attached end movably attached to the dolly frame and a second distal end having a ground support equipment connector disposed on the second distal end. See rejection for (1b), above.
	(27c), the tow bar having a raised position where the second distal end is raised and not connected to the ground support equipment and a lowered position where the second distal end is lowered in a configuration to be attachable to the ground support equipment. See rejection for (1c), above.
	(27d), a linkage in communication with the tow bar, wherein the linkage actuates from a first position when the tow bar is in the raised position to a second position when the tow bar is in the lowered position. See rejection for (1d), above.
	(27e), a wheel engagement chocking system fixed to the dolly frame and disposed to selectively engage at least one of the wheels attached to the dolly frame, the wheel engagement system being responsive to a position of the linkage. See rejection for (1e), above.

	As indicated above, Gohier does not teach (26g). The prior art does not teach or suggest
	(27g), a transceiver disposed on the dolly frame, the transceiver being operatively coupled to the linkage and operative to, in response to receiving a remote auto-chock message from an external transceiver, electronically actuate the linkage and responsively cause the wheel engagement chocking system to selectively engage the at least one of the wheels to hold the at least one of the wheels in place. The closest reference, again Collins (US 20160031357 A1), teaches a transceiver disposed on the dolly frame being operative to cause the wheel engagement chocking system to selectively engage the at least one of the wheels to hold the at least one of the wheels in place (Collins Paragraph 0006: “In some embodiments, the utility cart includes a wireless transceiver to communicate with…a mobile device…In some embodiments, the utility cart further includes an electrical brake locking apparatus configured to electrically lock a brake applied to at least one of the front and rear wheels.”) but does not teach the transceiver being operatively coupled to the linkage and operative to, in response to receiving a remote auto-chock message from an external transceiver, electronically actuating the linkage.
Claims 32-59 are allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 32; Claims 33-59 are dependent on Claim 32. Regarding Claim 32, Gohier teaches the first element of the claim, hereinafter (32a); Cooper et al. (US 20160359741 A1) (hereinafter “Cooper”) teaches the second element, hereinafter (32b); the prior art does not teach or suggest the remaining two elements of the claim, hereinafter (32c) and (32d) respectively. Gohier teaches

As indicated above, Gohier does not teach (32b). Cooper teaches
(32b), an electronic control module disposed on the dolly frame (Paragraph 0332: “One or more of the processors on the vehicles may include several functional modules that perform various operations to communicate the data signals between vehicles…the processors include input modules that receive data from the data sources. For example, the processors may be communicatively coupled with the sensors, input devices, control devices, and computer applications disposed on the same vehicle by one or more wired and/or wireless connections. The input modules may receive data from the data sources disposed on board the same vehicle. Alternatively, the input modules may receive data from one or more other data sources and/or from one or more data sources disposed on a different vehicle.”);
As indicated above, neither Gohier nor Cooper teaches (32c) or (32d). The prior art does not teach or suggest
 (32c), a connection sensor disposed on the dolly frame and operatively coupled to the electronic control module, the connection sensor providing connection sensor data to the electronic control module indicating when the dolly frame is connected to the ground support equipment. The closest reference, Cooper et al. (US 20160359741 A1) (hereinafter “Cooper”) teaches sensors operatively connected to the electronic control module (Paragraph 0266: “The electronic components may automatically obtain or create data that is communicated by the router transceiver units…The data obtained or created by the electronic components may relate 
(32d), a chocking actuator disposed on the dolly frame and operatively coupled to the electronic control module, the chocking actuator being responsive to a control input generated by the electronic control module based on the connection sensor data; and a wheel engagement chocking system fixed to the dolly frame and disposed to selectively engage at least one of the wheels attached to the dolly frame, the wheel engagement system being responsive to the chocking actuator, wherein the wheel engagement chocking system applies pressure directly to at least one of the wheels to hold the at least one of the wheels in place when the chocking actuator is actuated by the control signal. The closest reference, again Cooper et al. (US 20160359741 A1), teaches a chocking actuator being responsive to a control input generated by the electronic control module and a wheel engagement system being responsive to the chocking actuator, wherein the wheel engagement chocking system applies pressure directly to at least one of the wheels to hold the at least one of the wheels in place when the chocking actuator is actuated by the control signal (Paragraph 0328: “…the input devices may be devices that receive data in data signals communicated from one or more other vehicles, such as the vehicle…”; Paragraph 0332: “…processors may be communicatively coupled with the sensors, input devices, control devices, and computer applications disposed on the same vehicle by one or more wired and/or wireless 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303) 297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618